FORM OF CERTIFICATE FOR SHARES OF COMMON STOCK EXHIBIT 4(e) [Form of Certificate for Shares of Common Stock] COMMON STOCK PAR VALUE ONE DOLLAR ($1) PER SHARE [Chemist picture] OLIN Number CORPORATION INCORPORATED UNDER THE LAWS OF THE COMMONWEALTH OF VIRGINIA SHARES [OLIN LOGO] CUSIP 680 [OLIN SEAL] SEE REVERSE FOR CERTAIN DEFINITIONS THIS CERTIFIES THAT IS THE OWNER OF FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF OLIN CORPORATION, transferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Corporation’s Articles of Incorporation and By-laws, both as amended, to all of which each holder by acceptance hereof assents. This certificate is not valid unless countersigned by a Transfer Agent and registered by a Registrar. Witness the facsimile signatures of the Corporation’s proper officers and a facsimile of its corporate seal. Dated George H. Pain Joseph D. Rupp SECRETARY PRESIDENT COUNTERSIGNED AND REGISTERED: NATIONAL CITY BANK TRANSFER AGENT
